Exhibit 10.1

STOCK PURCHASE AGREEMENT

THIS STOCK PURCHASE AGREEMENT (this “Agreement”) is made as of January 22, 2019
by and among Crawford & Company (“Buyer”), and _____________ (“Seller”). The
Buyer and the Seller are sometimes collectively referred to herein as the
“Parties” and individually as a “Party”.

This Agreement contemplates a transaction in which, pursuant to the terms and
subject to the conditions set forth herein, Buyer will purchase from Seller, and
Seller will sell to Buyer, (i) ________ shares of the Class A Common Stock, par
value $1.00 per share, of Crawford & Company (the “Company”) (NYSE: CRD-A) owned
beneficially and of record by Seller (the “Class A Shares”) and (ii) ________
shares of the Class B Common Stock, par value $1.00 per share, of the Company
owned beneficially and of record by Seller (the “Class B Shares” and
collectively with the Class A Shares, the “Shares”).

The Parties, intending to be legally bound, hereby agree as follows:

 

1.

Purchase and Sale.

 

  a.

Seller hereby sells and transfers to Buyer, and Buyer hereby purchases from
Seller, free and clear of all liens, claims and encumbrances, all of Seller’s
right, title and interest in and to (i) the Class A Shares at a purchase price
of $9.10 per share, for an aggregate purchase price equal to $________ (the
“Class A Purchase Price”) and (ii) the Class B Shares at a purchase price of
$9.10 per share, for an aggregate purchase price equal to $________ (the “Class
B Purchase Price” and collectively with the Class A Purchase Price, the
“Purchase Price”). Each party hereto shall bear his, her or its own legal fees
and costs with respect to this Agreement and the transactions contemplated
hereby.

 

  b.

Seller shall deliver to Buyer on the date hereof certificates representing all
of the Shares, duly endorsed for transfer to the Buyer with all requisite
transfer stamps (if any) affixed thereto and accompanied by duly executed stock
powers. Alternatively, Seller may deliver the Shares to Buyer through the
facilities of the Depository Trust Company.

 

  c.

Buyer shall deliver to Seller on the date hereof, a cashier’s or certified
check, or wire transfer of immediately available funds to an account designated
by Seller, in an aggregate amount equal to the Purchase Price.

 

2.

Representations and Warranties. The Seller hereby represents and warrants to,
and agrees with, the Buyer that, as of the date hereof and as of the closing
date of the transaction contemplated by this Agreement if later:

 

  a.

All consents, approvals, authorizations and orders necessary for the execution
and delivery by the Seller of this Agreement and for the sale and delivery of
the Shares to be sold by the Seller hereunder, have been obtained; and the
Seller has full right, power and authority to enter into this Agreement and to
sell, assign, transfer and deliver the Shares to be sold by the Seller
hereunder;

 

  b.

This Agreement has been duly authorized, executed and delivered by the Seller
and constitutes the legal, valid and binding obligation of the Seller,
enforceable against the Seller in accordance with its terms;

 

  c.

The Seller, if not an individual, has been duly incorporated (or organized) and
is validly existing as a corporation (or other organization) in good standing
under the laws of its jurisdiction (or organization);



--------------------------------------------------------------------------------

  d.

The sale of the Shares to be sold by the Seller hereunder, the execution of this
Agreement by the Seller and the compliance by the Seller with all of the
provisions of this Agreement and the consummation of the transactions herein
contemplated will not conflict with or result in a breach or violation of any of
the terms or provisions of, or constitute a default under, any obligation of the
seller or any indenture, mortgage, deed of trust, loan agreement or other
agreement or instrument to which the Seller is a party or by which the Seller is
bound or to which any of the property or assets of the Seller is subject, nor
will such action result in any violation of the provisions of the certificate or
articles of incorporation or by-laws (or other organization documents) of the
Seller, if the Seller is not an individual, or any statute or any order, rule or
regulation of any court or governmental agency or body having jurisdiction over
the Seller or any of its properties; and no consent, approval, authorization,
order, registration or qualification of or with any such court or governmental
agency or body is required for the sale of the Shares to be sold by the Seller
hereunder or the consummation by the Seller of the transactions contemplated by
this Agreement, except the registration under (or an applicable exemption from)
the Securities Act of 1933, as amended, of the Shares and such consents,
approvals, authorizations, registrations or qualifications as may be required
under state securities or Blue Sky laws in connection with the purchase of the
Shares by the Buyer; Subject to the foregoing, the Shares when received by the
Buyer shall be free from restrictions on transferability

 

  e.

The Seller has, and immediately prior to the closing date of the transaction
contemplated by this Agreement, if later, will have, good and valid title to the
Shares to be sold by the Seller hereunder on such date free and clear of all
liens, encumbrances, equities or claims; and, upon delivery of such Shares and
payment therefor pursuant hereto, good and valid title to such Shares, free and
clear of all liens, encumbrances, equities or claims, will pass to the Buyer;

 

  f.

The Seller has not taken and will not take, directly or indirectly, any action
designed to cause or result in, or which constitutes or might reasonably be
expected to constitute, the stabilization or manipulation of the price of any
security of the Company to facilitate the sale or resale of the Shares;

 

  g.

There are no legal or governmental proceedings pending to which the Seller is a
party or of which any property of the Seller is the subject which, if determined
adversely to the Seller, individually or in the aggregate, would prevent or
impair the consummation of the transactions contemplated by this Agreement;

 

  h.

The Seller is not aware that any public filings of the Company with the
Securities and Exchange Commission or other publicly available information
regarding the Company contain an untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading. In addition, the Seller is not aware of any
material non-public information concerning the Company or its securities; and

 

  i.

The Seller has consulted with the Seller’s own advisors as to the legal, tax,
business, financial and related aspects of, and has not relied upon the Buyer or
any person affiliated with the Buyer in connection with, the Seller’s execution
of this Agreement or any transactions contemplated hereby.

 

  j.

In connection with the sale of the Shares: (i) the Seller is aware that the
Buyer may possess material, nonpublic, confidential information concerning the
Company, which may include, without limitation, information relating to the
Company’s financial condition, valuation, future capital expenditures, future
prospects,

 

2



--------------------------------------------------------------------------------

  projections (including historic and projected financial and other
information), business strategies, litigation, settlement discussions,
negotiations, financings or otherwise (the “Confidential Information”), which
may be material to the decision of the Seller to sell the Shares and the Buyer’s
decision to purchase the Shares; (ii) the Seller has had the opportunity to ask
questions of, and to receive answers from, knowledgeable individuals concerning
the Company and the sale of the Shares, and the Seller has been provided with
all information that the Seller deems necessary or appropriate to evaluate a
sale of the Shares; (iii) the Seller has had a reasonable opportunity to conduct
due diligence related to the sale of the Shares; (iv) the Seller has such
knowledge and experience in financial and business matters, and investment
matters relating to an investment of this type, to be capable of evaluating the
merits and risks of an investment in the Company and the sale of the Shares, and
the Seller has made its own inquiry and analysis with respect to the Company and
the sale of the Shares; (v) the Seller has had an opportunity to consult with
the Seller’s own legal counsel and tax and financial advisors regarding the sale
of the Shares; and (vi) the Seller acknowledges that the Confidential
Information may be material to a determination of a fair value for the Shares
and that value may be substantially different than the price provided for
herein.

 

3.

Indemnification; Release. The Seller agrees to indemnify and hold harmless
(i) each of the Buyer and Stifel Nicolaus, together with their respective
directors, officers, employees and affiliates from and against all claims,
losses, damages and liabilities (including, without limitation, any legal or
other expenses reasonably incurred in connection with defending or investigating
any such action or claim) (“Losses”) arising out of or attributable to any
breach by the Seller of this Agreement (including the Seller’s representations
and warranties in this Agreement) or any violation by the Seller of applicable
laws, rules or regulations, and (ii) Stifel Nicolaus, together with its
directors, officers, employees and affiliates, from and against any and all
Losses arising out of or attributable to the Seller’s sale of the Shares as
contemplated by this Agreement. This indemnification shall survive termination
of this Agreement.

 

  

Each of the Buyer and the Seller (each, a “Releasor”) hereby agrees to release
Stifel Nicolaus, its directors, officers, employees and affiliates (each, a
“Released Party”), from any and all claims which such Releasor might now have or
hereinafter have in connection with the transactions contemplated hereby, other
than claims arising out of fraud by any Released Party.

 

4.

Miscellaneous.

 

  a.

This Agreement shall be governed by the internal laws (and not the law of
conflicts) of the State of New York. The Parties hereby submit to the
jurisdiction of and venue in the federal courts located in the City of New York,
New York in connection with any dispute related to this Agreement, any
transaction contemplated hereby, or any other matter contemplated hereby. If for
any reason jurisdiction and/or venue is unavailable in such federal courts, then
the Parties hereby submit to the jurisdiction of and venue in the state courts
located in such city in connection with any such dispute or matter. In addition,
the Parties hereby waive any right to a trial by jury with respect to any such
dispute or matter.

 

  b.

No amendment or waiver of this Agreement shall be effective without the prior
written consent of Seller and Buyer.

 

  c.

This Agreement may be executed in one or more counterparts (including fax or
electronic counterparts), each of which is deemed to be an original and all of
which taken together constitute one and the same agreement.

 

3



--------------------------------------------------------------------------------

  d.

This Agreement and the documents expressly referred to herein embody the
complete agreement and understanding among the parties with regard to the
transaction described herein and supersede and preempt any prior understandings,
agreements, or representations by or among the parties, written or oral, which
may have related to the subject matter hereof in any way.

 

  e.

Whenever possible, each provision of this Agreement shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Agreement is held to be invalid, illegal, or unenforceable in any
respect under any applicable law or rule in any jurisdiction, such invalidity,
illegality or unenforceability shall not affect any other provision or any other
jurisdiction, but this Agreement shall be reformed, construed, and enforced in
such jurisdiction as if such invalid, illegal, or unenforceable provision had
never been contained herein.

 

  f.

Each party hereto shall from time to time and at all times hereafter make, do,
execute, or cause or procure to be made, done and executed such further acts,
deeds, conveyances, consents and assurances without further consideration, which
may reasonably be required to effect the transactions contemplated by this
Agreement.

 

  g.

Neither this Agreement nor any of the rights, interests or obligations hereunder
shall be assigned by either of the parties hereto without the prior written
consent of the other party. Subject to the preceding sentence, this Agreement
will be binding upon, inure to the benefit of and be enforceable by the parties
and their respective permitted successors and assigns.

 

  h.

No director, officer or employee of Buyer will have any liability for any
obligations of Buyer under this Agreement or for any claim based on, in respect
of, or by reason of, the obligations of Buyer hereunder or the transactions
contemplated hereby. Seller waives and releases all such liability. This waiver
and release is a material inducement to Buyer’s entry into this Agreement.

[Signatures Appear on Following Page]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first written above.

 

CRAWFORD & COMPANY

By:

   

Name:

   

Title:

   

[SELLER]

By:

   

Name:

   

 

5



--------------------------------------------------------------------------------

Schedule A – Settlement Mechanics

Trades to be settled in the each of the parties’ brokerage accounts at Stifel
Nicolaus.

 

  1.

Buyer – to be billed into the corporate repurchase account

Class A                    

Class B                    

 

  2.

Seller – to be billed into the owner’s account

Class A                    

Class B                    

 

 

 

6